Matter of 35 Jackson House Apts. Corp. v Yaworski (2018 NY Slip Op 05302)





Matter of 35 Jackson House Apts. Corp. v Yaworski


2018 NY Slip Op 05302


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-02767
 (Index No. 57081/10, Docket No. 896/14)

[*1]In the Matter of 35 Jackson House Apartments Corporation, petitioner-respondent, 
vRay Yaworski, appellant, et al., respondents.


Alterman & Boop LLP, New York, NY (Arlene F. Boop of counsel), for appellant.
Gutman, Mintz, Baker & Sonnenfeldt, LLP, New Hyde Park, NY (Arianna Gonzalez-Abreu of counsel), for petitioner-respondent.

DECISION & ORDER
In a summary holdover proceeding, Ray Yaworski appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second, Eleventh, and Thirteenth Judicial Districts, dated December 15, 2015. The order affirmed an order of the Civil Court of the City of New York, Queens County (John S. Lansden, J.), entered April 23, 2014, which, insofar as appealed from, granted that branch of the petitioner's motion which was for leave to execute a warrant of eviction.
ORDERED that the order dated December 15, 2015, is affirmed, with costs.
For the reasons stated in our decision and order on the companion appeal (see Matter of 35 Jackson House Apartments Corporation v Yaworski, __ AD3d __ [Appellate Division Docket No. 2016-02766; decided herewith]), we agree with the determination of the Appellate Term of the Supreme Court for the Second, Eleventh, and Thirteenth Judicial Districts to affirm the order of the Civil Court, insofar as appealed from, granting that branch of the petitioner's motion which was for leave to execute a warrant of eviction.
MASTRO, J.P., COHEN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court